Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-20 have been examined.

Specification
The disclosure is objected to because of the following informalities: In the fourth line of paragraph [0036], “is forward” should be “is forwarded”.  
Appropriate correction is required.

Claim Objections
Claims 3, 4, and 5 are objected to because of the following informalities:  In the third line of claim 3, the period after “searching for” should be a comma.  Appropriate correction is required.
Claims 13, 14, and 15 are objected to because of the following informalities:  In the third line of claim 13, the period after “searching for” should be a comma.  Appropriate correction is required.
Claims 18, 19, and 20 are objected to because of the following informalities:  In the third line of claim 18, the period after “searching for” should be a comma.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 11, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 14 of U.S. Patent No. 10,621,631 in view of official notice.  Claim 1 of the instant application is largely parallel to claim 1 of the ‘631 patent, omitting some elements recited therein, and phrased somewhat differently, but not significantly narrowing the claimed invention, except that claim 1 of the instant application recites, “the system operator, by the computer system, injecting in real time, into the traffic directed over the computer network to the user, the adjusted price for the specified product or service the user is searching for.”  Claim 1 of the ‘631 patent recites, “the system operator, by the computer system, offering the specified product or service to the user over the computer network at said price determined by the system operator”, said price having been determined “by an adjustment engine of the computer system”, and qualifying as an adjusted price; “offering the specified product or service to the user over the computer network” can be described as injecting relevant information into the traffic directed over the computer network to the user.  Official notice is taken that transmitting or sending information in real time is well-known; it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of applicant’s invention to inject the adjusted price in real time, for at least the obvious advantage of arranging a transaction before the user lost interest or made a purchase elsewhere.  

Claims 2-10, 12-15, and 17-20 are objected to as depending from claims rejected for Double Patenting.

Claims 1, 2, 3, 4, 5, 6, 8, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, and 15 of U.S. Patent No. 9.659,317 in view of official notice.  Claim 1 of the instant application is largely a streamlined and rearranged version of claim 1 of the ‘317 patent, omitting some elements recited therein, and phrased somewhat differently, but not significantly narrowing the claimed invention, except that claim 1 of the instant application recites, “the system operator, by the computer system, injecting in real time, into the traffic directed over the computer network to the user, the adjusted price for the specified product or service the user is searching for.”  Claim 1 of the ‘317 patent recites, “the system operator, by the computer system, offering the specified product or service to the user over the computer network, from the one of said merchants, at said price determined by the system operator”, said price having been determined “by an adjustment engine of the computer system”, and qualifying as an adjusted price; “offering the specified product or service to the user over the computer network” can be described as injecting relevant information into the traffic directed over .
Claims 2, 3, 4, and 5 of the instant application correspond to limitations set forth in claim 10 of the ‘317 patent.
Claim 6 of the instant application recites injecting the adjusted price into an e-commerce application in the traffic directed to the user.  Official notice is taken that applications and e-commerce are both well-known, and given the recitation of computer operations, a computer network, and prices in the claims of the ‘317 patent, anything involved can reasonably be viewed as pertaining to e-commerce; using an application would have been one obvious way of sending the adjusted price to the user.  
Claim 8 of the instant application recites injecting the adjusted price into an online advertisement in the traffic directed to the user; official notice is taken that online advertisements are well-known.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of applicant’s invention to inject the adjusted price into an online advertisement, for at least the obvious advantage of advertising a transaction at the adjusted price, and preferably leading to such a profitable transaction. 

Claim 11 of the instant application is a system claim relating to system claim 11 of the ‘317 patent as claim 1 of the instant application relates to claim 1 of the ‘317 patent; claim 16 of the instant application is an article of manufacture claim relating to article of manufacture claim 15 of the ‘317 patent essentially as claim 1 of the instant application relates to claim 1 of the ‘317 patent.
Claims 12, 13, 14, and 15 of the instant application correspond to limitations set forth in claim 10 of the ‘317 patent.
Claims 17, 18, 19, and 20 of the instant application correspond to limitations set forth in claim 10 of the ‘317 patent. 

Allowable Subject Matter
Claims 1-6, 8, and 10 are rejected for Double Patenting; claims 7 and 9 are objected to as depending from rejected claims, and claims 3-5 are objected to for an informality; however, claims 1-10 recite non-obvious subject matter.
Claims 11-15 are rejected for Double Patenting, and claims 13-15 are objected to for an informality; however, claims 11-15 recite non-obvious subject matter.

The closest prior art of record, Hoech et al. (U.S. Patent Application Publication 2006/0085276), discloses a method of a third party system operator offering goods and services from merchants to potential customers at prices determined by the system operator based on information the potential customers have (Abstract; paragraphs 9, 10, and 33; Figures 2 and 7), the method comprising: the system operator using a match engine of the computer system to match an interest of a user with one of the merchants (ibid.; see also Figure 1 and paragraphs 20-21).  Hoech does not disclose storing, by using a computer system, in a database data relating to goods and services offered over a computer network by a number of merchants, but storing data in a database to use it is well known.  Hoech discloses receiving buyer registration information (paragraph 9); Hudda et al. (U.S. Patent Application Publication 2001/0049636) teaches more on communication (Abstract), and Aaron (U.S. Patent Application Publication 2006/0095787) teaches monitoring a user’s activities (Abstract).  Stack (U.S. Patent 6,076,070) is also of interest.
Hoech discloses matching buyers and sellers by price, implying determining information the user (buyer) has for a specified product or service (paragraph 33).  Hoech does not disclose the system operator, by an adjustment engine of the computer system, using said determined information the user has about prices for the specified product or service, and in accordance with a specified rule set, to determine an adjusted price for the user for the specified product or service of said one merchant.  Lee et al. (U.S. Patent Application Publication 2007/0214057) teaches an outcome determination 
The claims recite inspecting traffic directed over a computer network to the user; filtering by a parser valid tokens out of the communications of the user over the computer network, hashing by an indexer the filtered tokens to obtain hashed values, sorting by the indexer the hashed values, and using, by the computer system, the stored, sorted, hashed values to create the representation of an interest of the user.  These, in combination with the other claim elements, raise the claimed operations to substantially more than an abstract idea, and result in the claimed method, system, and article of manufacture being found patent-eligible under 35 U.S.C. 101; the claimed method cannot plausibly be viewed as merely a generic computer performing basic 
The above statement applies to all claims, as independent claims 1, 11, and 16 are essentially parallel to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	March 10, 2021